Citation Nr: 0127501	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  98-19 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple joint pain 
as due to undiagnosed illness.

2.  Entitlement to service connection for dizziness as due to 
undiagnosed illness.

3.  Entitlement to service connection for hair loss as due to 
undiagnosed illness.

4.  Entitlement to service connection for a rash as due to 
undiagnosed illness.

5.  Entitlement to service connection for shortness of breath 
as due to undiagnosed illness.

6.  Entitlement to service connection for nausea as due to 
undiagnosed illness.

7.  Entitlement to service connection for erectile 
dysfunction as due to undiagnosed illness.

8.  Entitlement to service connection for low energy as due 
to undiagnosed illness.

9.  Entitlement to service connection for memory loss as due 
to undiagnosed illness.

10.  Entitlement to service connection for blurred vision as 
due to undiagnosed illness.

11.  Entitlement to service connection for a sinus condition 
as due to undiagnosed illness.

12.  Entitlement to service connection for generalized 
anxiety as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1989, and from November 1990 to July 1991.  The 
veteran's second period of active service included service in 
Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by VA in December 1998, the veteran indicated that 
he sought a personal hearing at a local VA office before a 
Member of the Board.  In October 1999, he was accorded a 
personal hearing before a hearing officer.  However, he has 
not been afforded a personal hearing before a Member of the 
Board, nor has he indicated that the October 1999 hearing 
either satisfied his request for a Board hearing or that he 
no longer desired a hearing before a Board Member.  
Accordingly, his request for a hearing at a local VA office 
before a Member of the Board remains pending.  Due process 
considerations require that this case be returned so that the 
request for a hearing before a Member of the Board, at a 
local VA office, is accommodated.  

This case is therefore REMANDED for the following:

The veteran is to be scheduled for a 
personal hearing before a Member of the 
Board, sitting at a local office of the 
VA.  The hearing is to be scheduled 
pursuant to the procedures for such 
personal hearings and in accordance with 
applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of the veteran's 
claims should be made at this time.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




